HOOPER, Chief Judge.
Defendant property owners on June 21, 1954 filed interrogatories in said case to which the Government on July 15, 1954 filed a motion for protective order.
No objection is made to Interrogatories Nos. 1 and 2.
The remaining interrogatories in effect seek to obtain information as to the name of the Government’s appraisers, copies of their appraisals, method of appraisals, a breakdown of values, etc.
 In a case such as this, the burden of proof is upon the property owner to prove the value of the land in question. Value of land is primarily a matter of opinion, which no doubt the Government, as well as the property owners, will prove to a large extent by expert witnesses. The land is open to inspection by all parties, no information concerning the same is sought from the Government that is not readily available to the defendants. The information sought therefore, is necessarily information obtained by the Government in preparation of the trial of the case and in the opinion of this court is not obtainable by interrogatories. See Lewis v. United Air Lines Transport Corporation, D.C., 32 F.Supp. 21; General Motors Corp. v. California Research Corp., D.C., 8 F.R.D. 568(3).
Objections to interrogatories are therefore sustained as made.